      Case 2:19-cv-05292-DWL Document 60 Filed 07/23/21 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Sherri Rosen,                                       No. CV-19-05292-PHX-DWL
10                   Plaintiff,                          ORDER
11   v.
12   Fasttrak Foods LLC, et al.,
13                   Defendants.
14
15          Pending before the Court is Plaintiff Sherri Rosen’s (“Rosen”) renewed motion for
16   default judgment. (Doc. 59.) For the following reasons, the motion is denied.
17                                         BACKGROUND
18          The background details of this case are set out in detail in the Court’s July 15, 2021
19   order. (Doc. 58.) In a nutshell, Rosen has sued her former employer, Fasttrak Foods LLC
20   (“Fasttrak”), as well as two Fasttrak managerial employees, Steve Hamilton (“Hamilton”)
21   and Renee Gumble (“Gumble”), for $20,933.32 in unpaid wages and $10,400.00 in unpaid
22   expenses. (Id. at 1-2.) However, Fasttrak filed for bankruptcy after this action was initiated
23   and Gumble is now deceased. (Id. at 3-5.) As a result, the sole defendant against whom
24   Rosen’s claims remain pending and unstayed is Hamilton, proceeding both in his individual
25   capacity and in his capacity as the personal representative of Gumble’s estate. (Id.)
26   Additionally, because Hamilton has stopped participating in this action, a default has been
27   entered against him (in both of his litigation capacities). (Id. at 4.)
28          Against this backdrop, Rosen filed a motion for default judgment against Hamilton.
      Case 2:19-cv-05292-DWL Document 60 Filed 07/23/21 Page 2 of 4



 1   (Doc. 57.) Critically, the sole claim on which Rosen moved for default judgment was her
 2   claim under the Arizona Wage Act (“AWA”) for all of her unpaid wages and expenses.
 3   (Doc. 58 at 8-9.) In the July 15, 2021 order, the Court denied Rosen’s motion on the ground
 4   that AWA—unlike the other two wage statutes seemingly cited in Rosen’s operative
 5   complaint, the Federal Labor Standards Act (“FLSA”) and the Arizona Minimum Wage
 6   Act (“AMWA”)—does not authorize liability against individual managerial employees
 7   such as Hamilton. (Id. at 8-10.) The Court also granted Rosen leave to file a renewed
 8   motion for default judgment and explained that any such motion “must identify, with
 9   clarity, the ground(s) on which Rosen is seeking judgment, identify the elements of each
10   proffered claim and include an explanation of why all elements are satisfied, and be
11   supported by evidence sufficient to support any calculation of damages.” (Id. at 10.)
12          On July 20, 2021, Rosen filed a renewed motion for default judgment. (Doc. 59.)
13                                         DISCUSSION
14          Rosen’s renewed motion is not exactly what the Court had in mind when it specified
15   that any such motion must “must identify, with clarity, the ground(s) on which Rosen is
16   seeking judgment, identify the elements of each proffered claim and include an explanation
17   of why all elements are satisfied, and be supported by evidence sufficient to support any
18   calculation of damages.” (Doc. 58 at 10.) The seven-page motion consists of a series of
19   numbered paragraphs that largely restate the factual and procedural details set forth in the
20   July 15, 2021 order. In paragraph 59, Rosen asserts that her “damages under the FLSA
21   equal $71,314.14, and her damages under the Arizona Minimum Wage Act equal
22   $113,047.46,” so the Court infers that Rosen is moving for a default judgment on claims
23   under the FLSA and AMWA, but the motion does not identify the elements of a claim
24   under either statute.
25          At any rate, even assuming that Rosen has otherwise established that Hamilton may
26   be held liable under the FLSA and AMWA, the motion must be denied because it fails to
27   establish the amount of damages to which Rosen is entitled under those statutes. As
28   discussed in the July 15, 2021 order, the damages available under AWA are broader than


                                                -2-
      Case 2:19-cv-05292-DWL Document 60 Filed 07/23/21 Page 3 of 4



 1   the damages available under the FLSA or AMWA—the latter statutes only impose liability
 2   for the failure to pay overtime and minimum wages. Rosen seems to acknowledge this
 3   distinction at points in her renewed motion. In paragraph 23, for example, she cites
 4   portions of the FLSA and AMWA in support of the proposition that “[e]mployers are
 5   required to pay employees no less than minimum wage.” Nevertheless, Rosen makes no
 6   effort to calculate the minimum wage she should have been paid under the FLSA or
 7   AMWA for her work at Fasttrak.
 8         Such minimum wages, to be clear, are not the same thing as Rosen’s contractual
 9   rate of pay. Although Rosen alleges that she worked without pay from June 28, 2019
10   through October 2019 and was contractually entitled to $20,933.32 for her work during
11   this period (Doc. 47 ¶¶ 10, 20-22, 34-35), it doesn’t follow that Rosen is entitled to
12   $20,933.32 in FLSA and AMWA damages for her unpaid work during this period. To
13   calculate her damages under those statutes, Rosen would need to identify the actual number
14   of hours she worked and multiply the figure by the applicable minimum wage. Cf. Alvarez
15   v. City of Oxnard, 2020 WL 8461470, *6 (C.D. Cal. 2020) (“In Defendant’s system, all the
16   standby hours worked by the Class Members during the relevant period was paid at a rate
17   of $1.25 per hour. Therefore, . . . [FLSA minimum wage] damages are easy to calculate:
18   multiply the number of standby hours worked by the difference between $1.25 and the
19   minimum (or the FLSA-mandated) wage.”); Cramton v. Grabbagreen Franchising LLC,
20   2021 WL 2562332, *13 (D. Ariz. 2021) (“Calculating the amount of minimum wages to
21   which Cramton was entitled under AMWA is a matter of simple arithmetic—multiplying
22   the number of hours worked by the applicable minimum wage.”). Rosen doesn’t do this.
23   Instead, she argues she is entitled to the same amount of damages she previously sought
24   pursuant to her AWA claim—that is, her full contractual rate of pay. (Doc. 59 ¶ 55 [“The
25   base amount of unpaid wages owed to Plaintiff under Arizona State law would be
26   $31,333.32 ($20,933.32 + $10,400.00).”].) This is not the correct approach for calculating
27   the damages arising from a violation of the minimum wage statutes.
28         Given Rosen’s failure to comply with the instructions provided in the July 15, 2021


                                               -3-
      Case 2:19-cv-05292-DWL Document 60 Filed 07/23/21 Page 4 of 4



 1   order, it is not clear that providing her a third opportunity to move for default judgment
 2   against Hamilton would be an efficient use of judicial resources. Nevertheless, the Court
 3   is loathe to take any action that would reward Hamilton, who thumbed his nose at these
 4   proceedings by refusing to participate. Accordingly, Rosen is granted leave to file a final
 5   renewed motion for default judgment if she so chooses. Any such motion must identify,
 6   with clarity, the ground(s) on which Rosen is seeking judgment, identify the elements of
 7   each proffered claim and include an explanation of why all elements are satisfied, and be
 8   supported by evidence sufficient to support any calculation of damages. See generally T-
 9   Cetra, LLC v. Guzman, 2017 WL 7156250, *1 (C.D. Cal. 2017) (noting that, for default
10   judgment purposes, “well-pled allegations in the complaint regarding liability are generally
11   deemed true” but “[a]llegations as to damages . . . must be proven” and concluding that
12   evidentiary submissions on damages were sufficient where movant “submitted four binders
13   of invoices to support its request for damages” and also submitted a supplemental affidavit
14   authenticating the invoices). If Rosen fails to file such a motion within 21 days of the
15   issuance of this order, the Court will dismiss Hamilton as a defendant (both in his
16   individual capacity and in his capacity as personal representative of the Estate).
17          Accordingly,
18          IT IS ORDERED that Rosen’s renewed motion for default judgment (Doc. 59) is
19   denied.
20          IT IS FURTHER ORDERED that Rosen may file a final renewed motion for
21   default judgment within 21 days of this Order. If Rosen does not file such a motion within
22   21 days, the Clerk shall dismiss Hamilton as a defendant (both in his individual capacity
23   and in his capacity as personal representative of the Estate).
24          Dated this 23rd day of July, 2021.
25
26
27
28


                                                 -4-
